Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination suspending petitioner’s restaurant liquor license for a period of 10 days, after a hearing upon a charge that petitioner had suffered or permitted gambling on the licensed premises. Determination annulled, on the law, without costs. No questions of fact were reviewed. In our opinion, respondent’s determination was not supported by substantial evidence (Matter of 205 Linden Rest. Corp. v. New York State Liq. Auth., 29 A D 2d 890). Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.